Title: To George Washington from Colonel Daniel Brodhead, 29 June 1780
From: Brodhead, Daniel
To: Washington, George



Dear Genl
Fort Pitt June 29th 1780.

I take the liberty to inclose the Copy of a Letter I have received from Colo. Bowman and Copies of three several Letters from the Reverend Mr Zeisberger. The accounts contained in them are somewhat alarming, but I hope that my Messages to the different Indian Nations will prevent the British from carrying their Expedition into execution.
Captn Lt Brady is just returned from Sandusky he took two Squaws prisoner within a mile of their principal Town. One of them made her escape after six Days March, The other he brought to Cuscusky where he met seven Warriors who had taken a woman & Child from Chartiers Creek He fired upon the Captain of the party and killed him, and has brought in the white woman & the Indian’s Scalp but the Squaw made her escape at the same time. When Captn Brady fired upon the Indian party he had but three white men & Only two rounds of powder left—He was without provisions for six Days, but has brought his whole party safe to this place. His perseverance Zeal & good Conduct certainly entitle him to promotion, and I beg leave to recommend him to your Excellencies notice.
I have provisions at the Dependant posts for four Weeks to Come and by collecting all the Cattle in the possession of the Commissaries this Garrison may be subsisted for the same term. But what I shall do

for further supplies I cannot devise, unless I send out foraging parties & impress Cattle, for the publick has neither Money nor Credit here.
The Artillery is arrived and the Military Stores are safely lodged—The Company consists of three officers & twenty five noncommissioned officers & Privates.
I have not had the Honor of a line from your Excellency since that of the 14th of March, but hope one may be on the Road for me, before this reaches Head Quarters.
Captain McIntyre will set out a few days hence, towards the Indian Country, with a small party of Men, to take some prisoners or Scalps. With the most Sincere respect & esteem I have the Honor to be your Excellencies most Obedt & most Humble Servt

Daniel Brodhead

